Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on August 8, 2022 has been considered by the examiner except the two foreign language non-patent literature documents which are accompanied neither by an English language translation nor a statement of relevance.

Allowable Subject Matter
Claims 1-20 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a resin molding apparatus including a release film feeder configured to feed a release film, the release film feeder comprising: a feeding roller configured to wind the release film thereon, the release film having a multilayer structure including a stack of a release function layer and a plurality of auxiliary film layers spaced apart from each other on the release function layer.
The most relevant prior art reference due to Lee et al. (Pub. No.: KR 101515720 B1) substantially discloses a resin molding apparatus including a release film feeder configured to feed a release film, the release film feeder comprising:							a feeding roller around which the release film is wound (Par. 0029; Fig. 1 – feeding roller comprising 110);											a gripper configured to grip an end portion of the release film fed from the feeding roller (Par. 0051-0052; Fig. 1 – gripper 170); and									a support table configured to support the release film fed by a horizontal movement of the gripper in an X direction, the support table configured to horizontally move in at least one of the X direction or in a Y direction perpendicular to the X direction, the X and Y directions defining a surface parallel to a surface of the support table (Par. 0055; Fig. 1 – support table 165); 	Additionally, Miyagawa (Pub. No.: JP 2002/0154132 A) teaches a position detecting sensor on the support table and configured to detect position information of the release film (abstract; Par. 0012-Figs. 1, 4(a), 4(b) – multiple position detecting sensors 9 shown; this prior art teaches that the sensors might be provided in the frame of a film position detection adjustment device, or they may be incorporated in a part of the mold).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-8: these claims are allowed because of their dependency status from claim 1.
Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a resin molding apparatus comprising a release film feeder configured to feed a release film, the release film feeder comprising: a feeding roller around which the release film is wound, the release film having a multilayer structure including a stack of a release function layer and a plurality of auxiliary film layers spaced apart from each other at regular intervals on the release function layer; a gripper configured to grip an end portion of the release film fed from the feeding roller; a support table configured to support the release film fed by a horizontal movement of the gripper in an X direction, the support table configured to horizontally move in at least one of the X direction or in a Y direction perpendicular to the X direction, the X and Y directions defining a surface parallel to a surface of the support table; and	 a position detecting sensor on the support table, the position detecting sensor configured to detect positions of the plurality of auxiliary film layers.
The most relevant prior art reference due to Lee et al. (Patent No.: KR 101515720 B1) substantially discloses a resin molding apparatus comprising a release film feeder configured to feed a release film, the release film feeder comprising:							a feeding roller around which the release film is wound (Par. 0029; Fig. 1 – feeding roller comprising 110);												a gripper configured to grip an end portion of the release film fed from the feeding roller (Par. 0051-0052; Fig. 1 – gripper 170); and								a support table configured to support the release film fed by a horizontal movement of the gripper in an X direction, the support table configured to horizontally move in at least one of the X direction or in a Y direction perpendicular to the X direction, the X and Y directions defining a surface parallel to a surface of the support table (Par. 0055; Fig. 1 – support table 165).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 9 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 9 is deemed patentable over the prior arts.

Regarding Claims 10-14: these claims are allowed because of their dependency status from claim 9.
Regarding Claim 15: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a resin molding apparatus comprising wherein the release film comprises a multilayer structure including a stack of a release function layer and a plurality of auxiliary film layers spaced apart from each on the release function layer.
The most relevant prior art reference due to Lee et al. (Patent No.: KR 101515720 B1) substantially discloses a resin molding apparatus comprising: 					a resin material feeder configured to feed a resin to a chip type element on a substrate, the resin material feeder including a release film feeding mechanism including a support table and configured to feed a release film onto the support table, a resin material receiving frame, and a resin material conveying mechanism, the support table configured to horizontally move in X and Y directions that are parallel to a surface of the support table, the resin material receiving frame to which the release film is attached and configured to receive a resin material, the resin material conveying mechanism configured to convey the resin material receiving frame having the release film attached thereto to a mold (Figs. 1-3 substrate 10 (Par. 0027), chip 20 (Par. 0027), release film 112 (Par. 0029), support table 165 (Par. 0054), resin material receiving frame 160 (Par. 0029), resin material conveying mechanism 190 (Par. 0055), lower mold 30 (Par. 0028), upper mold (Par. 0028));											the mold including an upper mold part and a lower mold part, the mold configured to receive the resin between the upper mold part and the lower mold part and mold the chip type element on the substrate (Par. 0028; Figs. 1-3 – upper mold part 40; lower mold part 30); and													a controller configured to control the resin material feeder and the mold (Figs. 1-3 – not shown explicitly but its presence implied).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 15 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 15 is deemed patentable over the prior arts.

Regarding Claims 16-20: these claims are allowed because of their dependency status from claim 15.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/06/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812